—Order, Supreme Court, New York County (Shirley Fingerhood J.), entered October 19, 1992, which, inter alia, granted defendants’ cross-motion for summary judgment, unanimously affirmed, without costs.
Plaintiff, as executor of the estate of the deceased purchaser of a condominium unit, brought suit against defendant sponsor, based on misrepresentation of the amount of real estate taxes.
The instant Condominium Offering Plan provided projected estimates for real estate taxes for the property in question. The IAS Court properly granted summary judgment to defen*394dants because the assessments were clearly based on assumptions and estimations, and the Offering Plan contained a specific disclaimer noting that the assessed valuations were neither warranties nor representations that the actual taxes would match the projections. Moreover, the Purchase Agreement for the apartment in question recited that the purchaser acknowledged that he was not relying upon, inter alia, the estimated real estate taxes. Under these circumstances, plaintiff has no action for fraud and is precluded from relying on the tax estimates (see, Lanzi v Brooks, 54 AD2d 1057, affd 43 NY2d 778; Danann Realty Corp. v Harris, 5 NY2d 317). Concur—Sullivan, J. P., Milonas, Ellerin and Asch, JJ.